DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           JEAN CHERY,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D19-2444



                        September 17, 2021

Appeal from the Circuit Court for Polk County; William D. Sites,
Judge.

Howard L. Dimmig, II, Public Defender, and Karla D. Ellis, Special
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General, Tampa, for Appellee.


SLEET, Judge.


     Jean Chery challenges his convictions and sentences for two

counts of trafficking in cocaine and one count each of trafficking in
amphetamine, possession of oxycodone, possession of cannabis,

and maintaining a structure to keep or sell controlled substances.

Police obtained evidence to support these charges in a search of

Chery's residence conducted pursuant to a search warrant.

Because the affidavit in support of the search warrant application is

insufficient to establish probable cause, the trial court erred in

denying Chery's motion to suppress the evidence. Accordingly, we

reverse his convictions and sentences.

     The affidavit in support of the search warrant application

states the following:

            On 8/4/16, I [the affiant detective] received a phone
     call from Casie Aguilera stating that "JJ" contacted her
     and asked her to meet at the Auburndale Walmart
     parking lot located at 2120 U.S. Highway 92 Auburndale,
     Florida 33823. Aguilera stated that upon making contact
     with JJ, he proceeded to place two duffle bags in the
     trunk of her Dodge Charger. Aguilera contacted me and
     stated she was not aware of what the duffle bags
     contained but wanted law enforcement to take
     possession of the bags. [A second detective] responded to
     Aguilera's residence located at 1148 Taylor Street
     Auburndale, Florida 33823 and took possession of the
     two duffle bags. [That detective] located multiple
     kilograms of methamphetamine and cocaine inside of the
     two duffle bags. While [that detective] was at the
     residence Casie Aguilera stated that Hector Aguilera Jr.
     contacted her via phone and wanted to take possession of
     the two duffle bags that contain the narcotics. At a later
     time on this same day Hector Aguilera Jr. was placed
                                   2
under arrest at the residence located at 1148 Taylor
Street Auburndale, Florida in reference to an active Polk
County warrant.

      Hector Aguilera stated that he would cooperate with
law enforcement and could provide information in
reference to JJ. I showed Hector Aguilera a Polk County
Sheriff's Office jail database photograph of "JJ" and he
positively identified JJ as Jean Fontal Chery Jr. Hector
Aguilera provided a recorded statement to law
enforcement stating that he met Chery on this morning
(8/4/16) at the Walmart parking lot located in
Auburndale, Florida. Hector Aguilera stated Chery drove
him to Chery's residence which was later positively
identified by Aguilera to be [address redacted] (place to be
searched).

     Hector Aguilera stated the place to be searched is a
brown in color brick apartment which is a two-bedroom
apartment with one bathroom. Hector Aguilera stated
that Chery sleeps in the front bedroom and Chery's
mother sleeps in the back bedroom which is the furthest
away from the front door.

      Hector Aguilera stated that Chery advised him that
he had a lot of work and it was time for him to get on his
feet. Hector Aguilera stated that work is a street slang
term for narcotics. Hector Aguilera stated that Chery
advised him that he was aware of Hector Aguilera Sr
being placed under arrest. Hector Aguilera stated that
Chery was nervous about the situation and wanted to
smoke cannabis. Hector Aguilera stated that Chery
advised him that Hector Aguilera Sr. delivered two duffle
bags that contained a large quantity of
methamphetamine and cocaine. Hector Aguilera stated
that Chery showed him the two duffle bags that were
located in a closet. Hector Aguilera stated that he did not
feel comfortable being at the place to be searched after
learning about the two duffle bags.
                             3
           Hector Aguilera stated that he observed
     approximately five to seven ounces of cocaine and
     methamphetamine in Chery's bedroom which were in
     individual plastic bags. Hector Aguilera stated that he is
     aware of how much an ounce of methamphetamine and
     cocaine looks like. Hector Aguilera stated that Chery
     stated that Hector Aguilera Sr [sic] delivered him nine
     ounces of methamphetamine and cocaine at the
     beginning of the month of August. Hector Aguilera stated
     that Chery advised him that he is purchasing the ounces
     for $800 but is selling the ounces for $950. Hector
     Aguilera stated that Chery offered to sell him
     methamphetamine.

          A Florida Driver's and Vehicle Information Database
     query was conducted and the address listed on Chery's
     driver's license is [address redacted]. The address has
     been listed as Chery's address since 10/05/2011.

     On appeal, Chery argues that there are no facts in the affidavit

to establish that the affiant had personal knowledge of the

reliability of the informant, Aguilera Jr., and that the affidavit did

not contain sufficient information to independently corroborate the

information supplied by Aguilera Jr. We agree.

     Under the totality of the circumstances test, the proper
     analysis [for determining whether an affidavit provides
     the necessary probable cause to support issuance of a
     search warrant] is whether, given all the circumstances
     set forth in the affidavit, "there is a fair probability that
     contraband or evidence of a crime will be found in a
     particular place."



                                    4
State v. Loredo, 129 So. 3d 1188, 1191 (Fla. 2d DCA 2014) (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)). "The affidavit must

state that the affiant has personal knowledge of the confidential

informant's veracity or the affidavit must contain sufficient

independent corroborating evidence." Id. (quoting Pagan v. State,

830 So. 2d 792, 806 (Fla. 2002)). Nothing in the affidavit in this

case indicates that the affiant had personal knowledge of Aguilera

Jr.'s reliability or veracity. As such, we must determine whether

the affidavit contains sufficient corroborating evidence to establish

a fair probability that evidence of a crime would be found at the

place to be searched. See Castro v. State, 224 So. 3d 281, 286 (Fla.

2d DCA 2017) ("In considering the totality of the circumstances,

when evidence of the tipster's veracity and reliability is lacking,

there must be sufficient independent corroborating evidence."). We

conclude that the affidavit here lacks sufficient corroboration.

     Besides information obtained from Aguilera Jr., the affidavit

relies on information and physical evidence obtained from Casie

Aguilera. Although this court has held that "the credibility of one

informant can be bolstered by information given by another

informant," Loredo, 129 So. 3d at 1192, none of the information
                                   5
provided by Casie Aguilera concerned Chery's residence. Although

she had met Chery at Wal-Mart and received drugs from him there,

nothing in the affidavit suggests that she had been to Chery's

residence or that she even knew where it was. As such, there was

nothing about Casie Aguilera's statements to police that would

corroborate Aguilera Jr.'s claim that contraband would be found in

Chery's residence.

     Additionally, there was no independent investigation on the

part of police to corroborate that claim. Police did search a driver's

license database and confirmed that the address Aguilera Jr.

provided as Chery's residence had been listed as Chery's address on

his driver's license since 2011. But such information only

corroborated Aguilera Jr.'s claim that he knew where Chery lives; it

did not corroborate his claim that drugs could be found at that

residence. See Castro, 224 So. 3d at 287 ("Further, no police

surveillance of Castro's residence corroborated the vague tip that

methamphetamine was in the residence."); cf. Loredo, 129 So. 3d at

1192 ("[S]urveillance . . . conducted less than a week before the

warrant was signed [as] part of [a] two-week period of surveillance

. . . show[ed] activity consistent with drug traffic[king,]
                                    6
corroborat[ing] the information provided by [the confidential

informants]. The surveillance, along with [the resident's] criminal

history, corroborates the detailed information from two different

informants to support a reasonable probability that contraband

would be present when the search warrant was executed."). The

affidavit does not establish that the police did any independent

surveillance of either Chery or his residence. And the affidavit does

not address any criminal history of Chery's, let alone one involving

narcotic sales. See Castro, 224 So. 3d at 287 ("[T]he affidavit

mentioned that Castro had four prior arrests since 1999, but the

affidavit did not indicate that he had a criminal history for drug

offenses.").

     The State maintains that even if this court determines that the

search warrant affidavit lacks personal knowledge of Aguilera Jr.'s

reliability and corroborating evidence of his claim that contraband

was present in Chery's apartment, the good faith exception to the

exclusionary rule applies, making the denial of Chery's motion to

suppress proper. We disagree.

     As explained in United States v. Leon, 468 U.S. 897, 920

(1984), the good faith exception to the exclusionary rule applies
                                  7
where "an officer acting with objective good faith has obtained a

search warrant from a judge or magistrate and acted within its

scope." However, "the officer's reliance on the magistrate's

probable-cause determination and on the technical sufficiency of

the warrant he issues must be objectively reasonable, and it is clear

that in some circumstances the officer will have no reasonable

grounds for believing that the warrant was properly issued." Id. at

922-23 (citation omitted) (footnotes omitted).

     Here, the affidavit in support of the warrant lacked any indicia

of reliability and corroboration. As such, reliance on it as proper

support for a search warrant was not objectively reasonable, and

the good faith exception is inapplicable. See Sanchez v. State, 141

So. 3d 1281, 1287 (Fla. 2d DCA 2014) (holding that the good faith

exception was inapplicable where "an objectively reasonable officer

would have known that the affidavit was insufficient to establish

probable cause for the search" (quoting Gonzalez v. State, 38 So. 3d

226, 230 (Fla. 2d DCA 2010))); Garcia v. State, 872 So. 2d 326, 330

(Fla. 2d DCA 2004) ("Where, as here, the supporting affidavit fails to

establish probable cause to justify a search, Florida courts refuse to

apply the good faith exception.").
                                     8
     Because the affidavit in support of the search warrant failed to

establish that the affiant had personal knowledge of the informant's

reliability and veracity and because the affidavit lacked any

corroboration of the informant's claims, the search warrant was

issued in error. As such, the fruits of the search should have been

excluded. Accordingly, we reverse Chery's convictions and

sentences.

     Reversed.


KHOUZAM and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   9